Case 1:18-cv-07419-WFK-SMG Document 90 Filed 02/20/20 Page 1 of 2 PageID #: 1160




   UNITED STATES DISTRJCT COURT
   EASTERN DISTRJCT OF NEW YORK                                    -i'r
                                                                          FEB 2 0 2C20
   -----------------------------------------------------------------X
   ISRAEL SCHVIMMER and MIRJAM                                       BROOKLYN OFFICE
   SCHVIMMER,

                                      Plaintiffs,
                                                                          DECISION & ORDER
                   V.                                                     18-CV-7419 (WFK)

   THE OFFICE OF COURT ADMINISTRATION,
   et al.,

                                      Defendants.
   -----------------------------------------------------------------X
   WILLAM F. KUNTZ, II, United States District Judge:

           On January 4, 20 19, Israel Schvimmer and Miriam Schvimmer ("Plaintiffs"), proceeding

   prose, fi led an Amended Complaint against thirty defendants. Am . Comp!., ECF No. 4. On

   March 27, 20 19, David E. Oles, Sr. appeared before the Court in a pre-motion conference on

   behalf of Plaintiffs, who are no longer proceeding prose in this action. Plaintiffs assert the

   following causes of action in connection with the removal of their chi ld in a New York State

   Family Court proceeding: ( 1) negligent hiring; (2) negligent training; (3) negligent performance

   of duties; (4) malicious prosecution; (5) conspiracy; (6) civil rights violations under 42 U.S.C.

   § 1983; (7) enterprise corruption; and (8) intentional or negligent infliction of emotional distress.

   Plaintiffs purport to bring these claims under the First, Fourth, Fifth, Ninth, and Fourteenth

   Amendments of the United States Constitution, 18 U.S.C. §§ 24 1, 242, and 245, 42 U.S.C.

   §§ 1983, 1985, 1986, and 1988, and civi l Racketeer Influenced and Corrupt Organizations Act,

   18 U .S.C. §§ 1961 et seq. ("RICO"), and state law. Am. Com pl. 1 l . Before the Court are

   Defendants' motions to dismiss. ECF Nos. 40, 43, 47, 50, 57, 58, 76. Plaintiffs oppose the
Case 1:18-cv-07419-WFK-SMG Document 90 Filed 02/20/20 Page 2 of 2 PageID #: 1161




   motions. Pl.'s Response in Opp. to Mots. to Dismiss, ECF No. 55. Defendants submitted replies

   in support of their motions. ECF Nos. 64, 66, 71, 74, 78, 80.

           Upon careful review of the motion papers filed in this action, and construing all factual

   allegations in a light most favorable to Plaintiffs, the Court finds Plaintiffs have failed to state a

   claim upon which relief can be granted, even construing their originally pro se papers "to make

   the strongest arguments they suggest." Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009); see also

   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell At/. Corp. v. Twombly, 550 U.S. 544,

   570 (2007)) ("[A] complaint must contain sufficient factual matter, accepted as true, to 'state a

   claim to relief that is plausible on its face."').

           Accordingly, Defendants' motions to dismiss are hereby GRANTED in their entirety.

   Requests for costs and attorneys' fees are without merit. The Court denies Plaintiffs leave to

   amend as they have had ample time to file a second amended complaint since their counsel

   noticed his appearance on March 27, 2019. The Clerk of Court is respectfully directed to

   terminate the pending motions at ECF Nos. 40, 43, 47, 50, 57, 58, 76, to mark as moot the

   pending motions at ECF Nos. 81, 82, and 84, and to close this case.




                                                                          s/WFK
                                                                .                         '
                                                            UNITED STATE                CT JUDGE
   Dated: February 19, 2020
          Brooklyn, New York




                                                        2
